Citation Nr: 0029033	
Decision Date: 11/03/00    Archive Date: 11/09/00	

DOCKET NO.  99-01 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered on April 16, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
October 1982, and from May 1991 to February 1996.

This matter arises from a June 1998 decision rendered by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.  Therein, entitlement to the benefit now 
sought on appeal was denied.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was certified to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
surgery on April 16, 1998 at a private medical facility for 
disc herniation at the L5-S1 level and lateral recess 
stenosis at the L4-L5 level.

2.  The surgery on the veteran's low back performed on 
April 16, 1998 was nonemergent in nature.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care administered on April 16, 
1998, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on April 16, 1998.  The veteran 
does not contend that he had prior authorization from VA to 
receive the medical treatment now at issue; nor does the 
record so indicate.  As such, the provisions of 38 U.S.C.A. 
§§ 1703 and 1710 (West 1991 & Supp. 2000) are not for 
consideration, and will not be considered further by the 
Board.  Instead, the veteran contends that VA should 
indemnify him against the cost of medical expenses incurred 
as a result of such treatment because:  (1)  initial 
admission was the result of a medical emergency; (2) VA 
medical facilities were not feasibly available to him; and 
(3) he suffers from service-connected disabilities that are 
permanent and total in nature.

The facts in this case are as follows: The veteran was 
granted service connection for, among other things, lumbar 
disc herniation at the L5-S1 level with degenerative disc 
disease effective February 2, 1996, the day following the 
date of his last discharge from military service.  In 
addition, the veteran was granted service connection for a 
number of other disabilities that, when combined, resulted in 
his receipt of a total disability rating based upon 
individual unemployability effective June 25, 1996.

On April 16, 1998, the veteran underwent a left partial 
hemilaminectomy at L4-L5, medial fasciectomy, and 
foraminotomy with left L5-S1 microdiskectomy at the Hillcrest 
Medical Center.  The surgery was performed by G. L. Wilson, 
D.O.  This was not the first surgery performed by Dr. Wilson 
upon the veteran.  In November 1997, the veteran underwent 
anterior cervical diskectomy at C5-C6 with effusion.  At that 
time, Dr. Wilson noted that the veteran also had a large disc 
herniation at the L5-S1 level to the left with nerve root 
impingement.  Dr. Wilson indicated in his letter dated 
November 24, 1997, that the veteran was to be scheduled for a 
left L5-S1 microdiskectomy in the near future.

Following his discharge from military service in February 
1996, the veteran also received medical treatment for his low 
back at various VA medical facilities in Tulsa, Oklahoma 
City, and Muskogee, Oklahoma.  At his personal hearing 
conducted on March 22, 1999, the veteran testified that he 
had been seen upwards of 30 to 50 times for his service-
connected low back disability and other orthopedic problems.  
On April 13, 1998, the veteran contacted the VA Medical 
Center in Muskogee, Oklahoma, and requested authorized 
consent to have surgery performed at a private medical 
facility on April 16th of that year.  On April 15, 1998, a VA 
physician informed the veteran that VA could not authorize 
the surgery scheduled at a private medical facility on the 
following day.  Instead, the VA physician scheduled the 
veteran for an orthopedic consult at the VAMC at Little Rock, 
Arkansas, as an alternative.

Rather than attending the orthopedic consult scheduled at 
Little Rock, Arkansas, the veteran elected to have the 
aforementioned surgery performed on his low back at the 
Hillcrest Medical Center on April 16, 1998.

The Secretary of Veterans Affairs may, under such regulations 
as prescribed, reimburse a veteran for the reasonable value 
of non-VA medical treatment.  See 38 U.S.C.A. § 1728.  
Alternatively, the Secretary may, in lieu of reimbursing the 
veteran, make payment of the reasonable value of care or 
services directly to the hospital or other health facility 
furnishing the care or services.  Id.  Such reimbursement, 
however, is available only where; (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, (2) such 
care or services were rendered to a veteran in need thereof 
for an adjudicated service-connected disability, and (3) VA 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  Ibid; 38 C.F.R. 
§ 17.120.  All three of the foregoing requirements must be 
met before reimbursement can be authorized.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the appellant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).  However, no reimbursement 
or payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. 
§ 17.130 (1999) (emphasis added).

The veteran contends that VA medical facilities were not 
feasibly available to him because, in his opinion, they had 
been inefficient in the past in assisting him with his low 
back complaints.  He contends further that the surgery 
performed at a private medical facility on April 16, 1998, 
was emergent in nature.  The record does not indicate that 
either is the case.  First, there is nothing of record to 
indicate that VA medical facilities were not feasibly 
available to the veteran.  Although he may have been 
dissatisfied with the service as he perceived it, he 
testified at his personal hearing that he had been seen at VA 
medical facilities for his low back and other orthopedic 
problems anywhere from 30 to 50 times following his discharge 
from military service on February 1, 1996.  Moreover, he 
submitted a letter from his physician, G. L. Wilson, dated 
November 24, 1997, wherein the physician indicated that he 
had performed surgery on the veteran's cervical spine, and 
that the veteran was to be scheduled for a left L5-S1 
microdiskectomy in the near future.  Thus, rather than the 
record indicating that VA medical facilities were not 
feasibly available, it instead indicates that the veteran had 
planned to have Dr. Wilson perform surgery to his low back 
for some months prior to the date that the surgery was 
actually performed on April 16, 1998.  As such, the record 
establishes that the veteran procured the treatment in 
question through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.  

Second, nowhere in the record is there any indication that 
the surgery performed on April 16, 1998, was for a medical 
emergency of such nature that delay would have 

been hazardous to the veteran's life or health.  As 
previously noted, at least one statement from the veteran's 
private physician indicated that the surgery in question had 
been contemplated for some period of time.  This is so, 
notwithstanding the same physician's March 17, 1999 
statement, wherein he indicated that it was medically 
necessary for the veteran to have the surgery in question 
because his symptoms had not resolved with time or 
conservative treatment.  Although the surgery may have been 
medically necessary, it was not emergent in nature.  Thus, 
although the veteran was treated for an adjudicated service-
connected disability on April 16, 1998, because such 
treatment was not emergent in nature, and because VA medical 
facilities were feasibly available, there is no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In reaching this determination, the Board has given due 
consideration to the testimony offered by the veteran at his 
personal hearing, along with testimony and various statements 
submitted by the veteran's spouse.  While these indicate a 
significant level of frustration with the VA medical system, 
such frustration does not offset the legal requirements 
necessary to a grant of the benefit sought in this case.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment at a private medical facility 
on April 16, 1998, is denied.


		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

